FILED
                             NOT FOR PUBLICATION                            MAR 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMMAD HUMAYUN KABIR,                          No. 08-70215

               Petitioner,                       Agency No. A095-634-742

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Mohammad Humayun Kabir, a native and citizen of Bangladesh, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and

we deny the petition for review.

      Substantial evidence supports the IJ’s finding that, even if Kabir was

persecuted on account of a protected ground, the government rebutted the

presumption of a clear probability of future persecution by establishing changed

circumstances in Bangladesh. See Gonzalez-Hernandez, 336 F.3d at 999-1001.

The IJ rationally construed evidence in the record and provided a sufficiently

individualized analysis of Kabir’s situation. See id. at 1000. Accordingly, Kabir’s

withholding of removal claim fails. See id. at 1001 n.5.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-70215